UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7528



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDDIE DEAN FLUKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-92-31)


Submitted: January 26, 2006                 Decided:   February 3, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Dean Fluker, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Eddie Dean Fluker appeals the district court’s order

denying his motion for disclosure of grand jury materials. We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See United

States v. Fluker, No. CR-92-31 (W.D. Va. Sept. 7, 2005).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -